IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,400-01


                        EX PARTE ROLANDO AGUIRRE, Applicant


         ON APPLICATION FOR AN ORIGINAL WRIT OF HABEAS CORPUS
             IN THE 69TH DISTRICT COURT FROM DALLAM COUNTY


       Per curiam.

                                            ORDER

       Pursuant to this Court’s original jurisdiction to issue writs of habeas corpus, Applicant

presents a motion for leave to file an original application for a writ of habeas corpus. TEX . CONST .

art. V, § 5(c); TEX . CODE CRIM . PROC. art. 4.04 § 1. Applicant contends that the district court

improperly ordered that he be held without bond on two non-capital charges.

       Before this Court considers whether exercising jurisdiction in this case is appropriate, the

State and District Court are invited to respond to Applicant’s writ claims.

       The Applicant is directed to supplement the record with the State’s motion to increase bond,

the record from his December 21, 2021 habeas corpus hearing, and any other relevant evidence in

support of his allegations no later than January 7, 2022.
                                                                                                  2

       Applicant’s motion for leave to file an application for a writ of habeas corpus shall be held

in abeyance pending further order of the Court. The State may and District Court may submit any

response no later than January 7, 2022.



Filed: December 28, 2021
Do not publish